DETAILED ACTION

	Claims 16-31 are pending.  Claims 1-15 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/188,904 now abandoned, which is a continuation of U.S. Application No. 14/879,257, now U.S. Patent No. 10,166,232 B2, which is a continuation of U.S. Application No. 13/661, 466, now U.S. Patent No., 9,192,623 B2 which is a continuation of 11/965,194, now abandoned, which claims priority to U.S. Provisional No. 60/882,800 filed on December 29, 2006

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,206,894 (herein referred to as ‘894) (Provided on IDS 1/21/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claim of ‘894 are substantially overlapping in scope and mutually obvious.
Claims 16, 19 and 20 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘894 claim an oral, buccal or sublingual pharmaceutical composition comprising a compound of the formula which is the same compound as 
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘894 in the method of cited claims since the compositions are the same and comprise the same components.


Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,166,232 (herein referred to as ‘232) (Provided on IDS 1/21/2021).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘623 encompass the same compositions.
Claims 16-31 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘232 claim the same pharmaceutical composition comprising the same components as claimed in the instant claims.  
.

Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19 and 21 of U.S. Patent No. 9,192,623 B2 (herein referred to as ‘623) (Provided on IDS 1/21/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘623 are drawn to the same composition.
Claims 16-31 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘623 claim the same pharmaceutical composition comprising the same components as claimed in the instant claims.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘623 in the method of cited claims since the compositions are the same and comprise the same components.

Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,278,309 B2 (herein referred to as ‘309) (Provided on IDS 1/21/2021).  
Claims 16-32 of the instant application claim a method of treating a bacterial infection in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, and water.
Claims 1-8 of ‘309 claim a compound of Formula I:

    PNG
    media_image2.png
    241
    273
    media_image2.png
    Greyscale
wherein D can be O; R4 can be hydrogen; A can be C=O; R1 and R2 can be hydrogen; and R3 can be haloalkyl; as well as a composition comprising said compound and a pharmaceutically acceptable carrier.  Claim 6 of ‘309 claims a formulation comprising said compound and an excipient such 
Thus, the cited claims of the instant application and the cited claims of ‘309 are mutually obvious and not patentably distinct since, structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring).  These compounds are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Moreover, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘309 in the method of cited claims since the compositions are of sufficiently close structural similarity that there is a presumed expectation that such compounds would also be useful in the same method as claimed.

Conclusion
Claims 16-31 are rejected.  Claims 1-15 are canceled.  No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 12:00 PM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM